Affirmed and Memorandum Opinion filed December 2, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00963-CR

                     GARRICK IAN HASTINGS, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1403750

                    MEMORANDUM                     OPINION


       A jury convicted appellant of aggravated assault with a deadly weapon. The jury
sentenced appellant to confinement for sixty years in the Institutional Division of the
Texas Department of Criminal Justice and assessed a fine of $10,000. Appellant filed a
notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by advancing frivolous contentions
which arguably might support the appeal. See Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

         A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The record was provided to appellant and
on November 4, 2014, appellant filed a pro se response to counsel’s brief.

         We have carefully reviewed the record, counsel’s brief, and appellant’s response,
and agree with counsel that the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing to the
jurisprudence of the state. We are not to address the merits of each claim raised in an
Anders brief or a pro se response when we have determined there are no arguable
grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005).

         Accordingly, the judgment of the trial court is affirmed.



                                            PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2